Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1-9, 15-23, 29 the prior art of record, specifically (US 20220022029) teaches:

An apparatus for wireless communication, comprising: a memory comprising instructions; and one or more processors 

However, none of the prior art cited alone or in combination provides the motivation to teach; 
set up an internet protocol security protocol (IPSec) tunnel, to an evolved packet data gateway (ePDG) or a non-Third Generation Partnership Project (non-3GPP) interworking function (N3IWF), over the PDU session; and establish access for an application over a route that is selected based at least in part on the RAT priority and setting up the IPSec tunnel.
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-9, 15-23, 29 are patentable.    

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 13-14, 24-25, 27-28, 30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by DI GIROLAMO et al. [US 20220022029]. 

As per claim 10, DI teaches:
A network node, (Abstract, paragraph 44) comprising: 
a memory comprising instructions; and one or more processors 106/107/109. It will be appreciated that many of the ideas contained herein may equally apply to UEs that are WTRUs and UEs that use a wired connection to connect to a network. For example, the ideas that apply to the wireless interfaces 115, 116, 117 and 115c/116c/117c may equally apply to a wired connection)
generate policy information that specifies radio access technology (RAT) priorities for user equipment (UE) route selection, ([0299] At step 2, the Application Server updates the UE Route Selection Policy for the UE traffic that will be generated as a result of the Application Server use of the non-cellular capability of the device. And [0307] At step 7, the AMF generates a UE Configuration Update message to the UE to provide the new UE Route Selection Policy as well as the new Configured NSSAI. It may also request that the UE re-register. This message may also contain schedule information on when the Application Server intends to use non-cellular capability and in turn when the device should update its slice info and UE traffic routing policies.) including a RAT priority of non- cellular over cellular; ([0171] Preferred RAT: The Application Server may request that the device hosting the non-cellular capability support one or more RATs;) and transmit the policy information to the UE.  ([0307] At step 7, the AMF generates a UE Configuration Update message to the UE to provide the new UE Route Selection Policy as well as the new Configured NSSAI. It may also request that the UE re-register. This message may also contain schedule information on when the Application Server intends to use non-cellular capability and in turn when the device should update its slice info and UE traffic routing policies.)

As per claim 11, DI teaches:
The network node of claim 10, wherein the network node comprises at least one of a policy server, a UE route selection policy device, an access network discovery, or a selection function device.  ([0129] In one example, a device may be configured to perform operations comprising receiving, from an application server, a request to install on the device an application that is configured to manage one or more non-cellular capabilities of the device; retrieving, from a provisioning server, the application; installing the application on the device; receiving, from a core network, a request to prepare the device for cellular traffic generated based on the application server using the one or more non-cellular capabilities of the device, wherein the request to prepare the device for the cellular traffic comprises an update to at least one of slice information associated with the device and traffic routing policies associated with the device; and initiating a protocol data unit (PDU) session for the cellular traffic.)

As per claim 13, DI teaches:
The network node of claim 10, wherein the policy information specifies a RAT priority order of non-cellular, non-cellular over cellular, and cellular.  ([0299] At step 2, the Application Server updates the UE Route Selection Policy for the UE traffic that will be generated as a result of the Application Server use of the non-cellular capability of the device. And [0307] At step 7, the AMF generates a UE Configuration Update message to the UE to provide the new UE Route Selection Policy as well as the new Configured NSSAI. It may also request that the UE re-register. This message may also contain schedule information on when the Application Server intends to use non-cellular capability and in turn when the device should update its slice info and UE traffic routing policies.)

As per claim 14, DI teaches:
Thnetwork. ( [0307] At step 7, the AMF generates a UE Configuration Update message to the UE to provide the new UE Route Selection Policy as well as the new Configured NSSAI. It may also request that the UE re-register. This message may also contain schedule information on when the Application Server intends to use non-cellular capability and in turn when the device should update its slice info and UE traffic routing policies.)

As per claim 30, DI teaches:
The network node of claim 10, wherein the UE route selection corresponds to a non-cellular over cellular route. ([0275] An example method of how the Application Server provides the route information to the cellular network is shown in FIG. 11 and discussed below. It may be assumed that the Application Server has already discovered the device for which it wants to use the non-cellular capability, and has already updated the UE's subscription to allow the device to use the non-cellular capability. In addition, the Application Server may have already prepared the UE route selection policy rule, including the traffic descriptor and the one or more route selection descriptors.)

Claims 24-25, 27-28 are the method claims corresponding to apparatus claims 10-11, 13-14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Response to Amendments & Arguments
	Applicant's arguments with respect to claims 10-11, 13-14, 24-25, 27-28, 30 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Patent Examiner
Art Unit 2641